Citation Nr: 0708904	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1965 to January 1968.  Service in the Republic 
of Vietnam and receipt of the Combat Infantryman Badge is 
indicated in the record.

The PTSD claim

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which granted service connection 
for PTSD at 30 percent disabling.  The veteran filed a notice 
of disagreement in regard to the January 2004 rating 
decision.  He requested further review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claim and confirmed the RO's findings in a September 2004 
statement of the case (SOC).  The veteran perfected his 
appeal with the timely submission of his substantive appeal 
(VA Form 9) in September 2004.

The veteran testified in regards to the PTSD claim before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the Atlanta RO in December 2006.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

The stroke residuals claim

Additionally, in a March 2006 rating decision, the RO denied 
service connection for residuals of a stroke.  As will be 
detailed further in the REMAND portion below, the veteran 
filed a notice of disagreement as to the March 2006 decision.  
A statement of the case (SOC) has not been issued with 
respect to the claim.  Accordingly, that issue is REMANDED to 
the RO via the VA Appeals Management Resource Center (AMC) in 
Washington, DC. 


FINDING OF FACT

The veteran's PTSD is currently manifested by abnormal affect 
and mood, impaired impulse control, memory impairment, 
passive suicidal ideation and severe difficulty in 
establishing and maintaining effect work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for service-
connected PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected PTSD.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

As detailed further below, the veteran's stroke residuals 
claim is being remanded for additional development.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his increased rating claim in a 
letter from the RO dated March 27, 2006, which will be 
further detailed in the Dingess discussion below.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
November 3, 2003.  Specifically, the veteran was advised in 
the November 2003 VCAA letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA treatment centers, the military and the 
Social Security Administration (SSA).  With respect to 
private treatment records, the November 2003 letter informed 
the veteran that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Included 
with the November 2003 letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
veteran was asked in the letters to complete this release so 
that VA could obtain private records on his behalf.  The 
November 2003 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis as in original].  The veteran was also 
advised in the November 2003 letter that a VA medical 
examination would be scheduled if necessary to make a 
decision on his claim.  

The Board notes that the November 2003 letter specifically 
requested of the veteran: "Tell us about any additional 
information or evidence that you want us to try to get for 
you . . . Send us any medical reports you have."  This 
request complies with the requirements of 38 C.F.R. § 3.159 
(b) in that it informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced letter from the RO dated 
March 27, 2006 which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  
With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Additionally, there is no prejudice 
to the veteran concerning the timing of this notice.  Though 
the veteran indicated in a March 22, 2006 statement that he 
had additional evidence to submit and would do so within the 
next 60 days, he did not do so.  Additionally, he made no 
indication during the subsequent December 2006 Travel Board 
hearing that he had any additional evidence to submit in 
support of his claim.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA treatment of 
the veteran, which will be discussed further below.  
Additionally, the veteran was afforded a VA- requested QTC 
psychiatric examination in June 2003.  The report of this 
examination reflects that the examiner reviewed the veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate psychiatric examination and rendered 
appropriate diagnoses and opinions.  

During the December 2006 Travel Board hearing, the veteran 
made a passing reference to SSA benefits.  See the December 
2006 hearing transcript, page 9.  However, his testimony 
implies that his receipt of SSA benefits was in relation to a 
stroke which occurred in the 1980s.  Therefore, the records 
in question are irrelevant to the instant case, as they 
pertain to an unrelated disability and concern a period of 
time well before the veteran sought treatment for PTSD or was 
service-connected for such. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
detailed in the Introduction, the veteran presented personal 
testimony before the undersigned at the Atlanta RO in 
December 2006.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  
Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the veteran is appropriately rated under Diagnostic Code 
9411.

Schedular rating

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  

With respect to the criteria for the 50 percent level, the 
June 2003 VA-requested QTC examination indicates that the 
veteran has met four of the nine criteria for an increased 
rating.  Specifically, the examiner found that affect and 
mood were abnormal, memory was impaired and the veteran 
evidenced difficulty in establishing and maintaining effect 
work and social relationships.  Additionally, the veteran was 
noted to have impaired impulse control, which is among the 
criteria for a 70 percent disability rating and thus 
indicative of more severe PTSD symptomatology than the 
currently-assigned 30 percent.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].

The VA-requested QTC examiner assessed the veteran's GAF 
score at 48, which is indicative of serious symptoms and 
serious impairment in social and occupational functioning.  
Indeed, the veteran himself acknowledged during the December 
2006 hearing that he was currently unemployed.  He further 
testified that during previous employment he isolated himself 
from others and that his prior two marriages had dissolved 
due to his PTSD symptoms.  See the December 2006 hearing 
transcript, pages 3-4.  

An additional October 2003 record from the Atlanta VAMC also 
notes impaired mood and passive suicidal ideation, which is 
another of the criteria listed for a 70 percent disability 
rating.  

Based on the above-cited evidence, although the veteran has 
not met some of the criteria for a 50 percent rating, he 
appears to have met most of them.  Thus, a review of the 
evidence clearly indicates that symptomatology associated 
with the veteran's PTSD most closely approximates that 
associated with a 50 percent evaluation.  See 38 C.F.R. § 4.7 
(2006).  
 
The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the veteran has met only a few of the criteria 
for a 70 percent rating.  There is no evidence of obsessional 
rituals which interfere with routine activities, illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Nor is there evidence of impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  Additionally, he has not suffered 
total occupational and social impairment as would be required 
for the 100 percent disability rating.  There is no evidence 
of gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  

Therefore, a rating of 50 percent, but no more, is warranted 
in the instant case.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.
In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 50 percent.  There is little relevant 
evidence in the claims folder other than the VA-requested QTC 
examination and a few VA outpatient records, which indicate 
the disability has remained relatively stable at the 50 
percent level throughout the period.  

Accordingly, the 50 percent rating which the Board is 
assigning for PTSD will be effective from October 22, 2003, 
the effective date of service connection.

Extraschedular rating consideration

The RO has not at any time adjudicated the matter of the 
veteran's entitlement to an extraschedular rating, and the 
veteran has never raised the matter himself.  Moreover, the 
veteran has not identified any factors which may be 
considered to be exceptional or unusual.  Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 50 percent disability rating is 
warranted for the veteran's service-connected PTSD.  To that 
extent, the appeal is allowed.


ORDER

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



REMAND

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to service-connected PTSD.

As was described in the Introduction above, in March 2006 the 
RO denied the veteran's claim for entitlement to service 
connection for residuals of a stroke.  The veteran has since 
expressed disagreement with that decision.  See VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, received at the RO on March 
24, 2006, discussing the veteran's stroke and naming a number 
of private physicians who treated the veteran for his stroke.  
The Board construes the veteran's March 2006 submission as a 
timely notice of disagreement with the March 2006 rating 
decision which denied service connection for stroke 
residuals.  See 38 C.F.R. §§ 20.201, 20.302 (2006); see also 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA must 
liberally construe all documents filed by a claimant].  A 
statement of the case (SOC) pertaining to that issue has yet 
to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
notice of disagreement is filed but a SOC has not been 
issued, the Board must remand the claim to the agency of 
original jurisdiction so that a SOC may be issued.   

Additionally, the veteran has identified private treatment 
records pertaining to his stroke disability in the above-
referenced VA Form 21-4142.  These records, along with any 
records from SSA [which are irrelevant to the PTSD claim as 
detailed above], should be obtained and associated with the 
claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) [VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits].



Accordingly, this issue is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain all 
records from Floyd Hospital, 
Redmond Hospital and Drs. G., K., 
C. and M as detailed in the March 
2006 VA Form 21-4142.  All 
efforts to obtain such records 
should be documented in the 
claims folder.  Any records so 
obtained should be associated 
with the veteran's VA claims 
folder.

2.  The AOJ should also obtain 
copies of the SSA disability 
determination letter pertinent to 
the veteran's claim for Social 
Security disability benefits, 
along with copies of all medical 
records relied upon in reaching 
that determination.  All efforts 
in this regard should be 
documented in the claims folder.

3.  If additional pertinent 
evidence is obtained, and after 
taking any additional action it 
deems to be necessary, the AOJ 
should issue a SOC pertaining to 
the issue of entitlement to 
service connection for residuals 
of a stroke.  In connection 
therewith, the veteran and his 
representative should be provided 
with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (West 2002).



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


